DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "pressure surface" in line 2.  It is unclear if this is a new pressure surface or the same pressure surface that is referenced in claim 1.
Claim 5 recites the limitation "the widest point of the winglet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the widest point of the winglet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 9-12, and 15 depend upon claim 8 and do not fix its deficiency and are therefore also rejected. 
Claim 13 recites the limitation "wherein the distance wbA, wbB: decreases" in line 5.  It is unclear which distance is being referred to for “decreases” or if it is both distances that are decreasing.
Claim 13 recites the limitation "the main bode widest point" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong (US 2010/0098554).
Regarding claim 1, Cheong teaches a compressor aerofoil for a turbine engine ([0001]), the compressor aerofoil comprising: 
a root portion (inherent in having a rotor blade) spaced apart from a tip portion (10, 12, 18, 20) by a main body portion (Fig 2, airfoil body); the main body portion defined by: a suction surface wall (Fig 2, side 4) having a suction surface (4), a pressure surface wall (Fig 1, side 2) having a 
wherein the tip portion comprises: a shoulder (Figs 4 and 5, the bend on side 2) provided on the pressure surface wall between the leading edge and the trailing edge (Figs 4 and 5); a tip wall (14) which extends from the aerofoil leading edge to the aerofoil trailing edge (Fig 4); a transition region (Fig 4, space between should and top of tip wall) of the pressure surface wall which tapers from the shoulder in a direction towards the tip wall (Fig 4), 
wherein the tip wall comprises: a squealer (12) defined by a first tip wall region (42) which extends from the trailing edge to a winglet (22) defined by a second tip wall region (Fig 4, portion of tip wall that forms winglet) which increases in width relative to the first tip wall region to a tip wall widest point (Fig 4), and then reduces in width towards the leading edge (Fig 4).
Regarding claim 2, Cheong teaches the first tip wall region which defines the squealer has a substantially constant width w1B along its extent (Fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong.
Regarding claim 14, Cheong teaches a rotor assembly for a turbine engine ([0001]), the rotor assembly comprises a casing (inherent in gas turbine engine) and a aerofoil (Fig 4) as claimed in any one of claims 1, wherein the casing and the aerofoil define a tip gap hg (inherent in gas turbine engine) defined between the tip surface (surface of 18) and the casing.
Cheong does not explicitly set for a compressor rotor assembly for a turbine engine, a compressor aerofoil.  But, Cheong does set forth that the rotor assembly is not only for a turbine portion of a gas turbine engine and is for a general rotor assembly ([0001]), which a compressor assembly in a gas turbine engine is.  The winglet feature is used to help minimize losses of working fluid over the blade tip ([0002]), and such a feature is not exclusively beneficial to just the turbine section, but has application in the compressor section as well.
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Cheong with teachings of Cheong to have the rotor assembly be a compressor rotor assembly.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 5, 8-13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter:  Cheong is the closest piece of prior art to the instant invention, yet Cheong does not set forth relative measurements for the different parts of the tip wall and winglet that are claimed in the dependent claims.  Lacking discussion of many of the different measurements, and therefore also lacking teachings about the relative sizing of the different dimensions, those particular dimensional ranges cannot be taught through routine optimization.  The prior art does not set forth dimensions to be optimized so therefore it would be unreasonable to say the values were due to routine optimization when the prior art provides no base discussion to build from.
The next closest piece of prior art is Dyer (US 2012/0269638) which teaches a squealer tip for a rotor blade.  Dyer does have some discussion on a dimension of the squealer tip but fails to teach the claimed dimensions and their relation to other dimensions as is claimed in the instant application.
McGill (US 2017/0218976) is also a close piece of prior art.  McGill teaches a winglet for a compressor airfoil, but the winglet appears to be on the suction side of the airfoil and not on the pressure side of the airfoil as is claimed in the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall (US 2018/0298912) teaches a compressor airfoil with a winglet.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745